Case 1:21-cv-07040-AT Document 18 Filed 08/31/21 Page 1 of1

AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

UNITED STATES DISTRICT COURT Purchased/Filed: August 20, 2021
FOR THE SOUTHERN DISTRICT OF NEW YORK Index # 41:24-cv-07040-AT

 

 

 

Armando Pascual Reyes Individually and on Behalf of Others Similarly Situated Plaintiff
against
Coppola's Tuscan Grill, LLC d/b/a Coppola’s East., et ano Defendant
STATE OF NEW YORK . Ss:
COUNTY OF ALBANY ”
James Perone , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years; that on August 26, 2021 ,at  11:00AM_, at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action and Complaint Collective Action Under 29 U.S.C §216(b)
on

Coppola's Tuscan Grill LLC , the

Defendant in this action, by delivering to and leaving with Sue Zouky ,

 

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was

made pursuant to Section 303 Limited Liability Company Law. Deponent further says that deponent knew the

  
  

person so served as aforesaid to be the age

e Office of the Secretary of State of the State of New York, duly

      

authorized to accept such servi on behalf of said defendant

  

Description of fie person served: Approx. Age;~”_ 55-60 Approx. Wt. 125ibs Approx. Ht: 5'1

londe Sex: Female _-~ Other:

 

 

SCOTT SCH re 7
OTARY PUBLIC, STATES? NE James Perone
NO. 01SC6308636 a
QUALIFIED IN ALBANY COUNTY Attny's File No.
COMMISSION EXPIRES JULY 28, 2022
InvoicesWork Order # $1864658

Servico. Inc.. P.O. Box 871. ALBAny. NY 12201
